*500Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about July 13, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. The showup occurred within close temporal and physical proximity to the crime, and it was not rendered unduly suggestive by the fact that the victim was told he would be viewing suspects, since any person of ordinary intelligence would have drawn that inference, or by the fact that appellant and his companion were visibly in police custody, which was justified as a security measure (see People v Sanchez, 66 AD3d 420 [2009], lv denied 13 NY3d 862 [2009]). The identification was not the product of an unlawful seizure, because appellant and his companion were detained on the basis of á description that was sufficiently specific and accurate, given the temporal and spatial factors, to provide reasonable suspicion (see e.g. People v Moore, 288 AD2d 400 [2001], lv denied 97 NY2d 758 [2002]). We have considered and rejected appellant’s remaining claims. Concur— Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.